Citation Nr: 9914720	
Decision Date: 05/25/99    Archive Date: 06/07/99

DOCKET NO.  98-12 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for the residuals of a cold 
injury, to include arthritis.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel




INTRODUCTION

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an April 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which denied the benefits sought on 
appeal.  The veteran served in active service from September 
1950 to June 1952. 


FINDING OF FACT

There is no competent medical evidence that indicates the 
veteran currently suffers from the residuals of an in-service 
cold injury, to include arthritis, and arthritis is not shown 
to have been manifested during service or within one year of 
separation from service, or is otherwise related to service. 


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
the residuals of a cold injury, to include arthritis, is not 
well grounded.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 
3.102 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) (1998).  In 
addition, service connection may be granted for specific 
diseases or conditions which are, by law, presumed to have 
been incurred during service if manifested to a compensable 
degree within a specified period of time, generally, one 
year, as in the case of arthritis.  38 U.S.C.A. §§ 1101, 
1110, 1111, 1112 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1998

Furthermore, if a condition noted during service is not shown 
to be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b) (1998).  The chronicity 
provisions of 38 C.F.R. § 3.303(b) are applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service, or during an applicable 
presumption period, and still has such condition.  Such 
evidence must be medical unless it relates to a condition as 
to which, under the Court's case law, lay observation is 
competent.  If the chronicity provision is not applicable, a 
claim may still be well grounded on the basis of 38 C.F.R. 
§ 3.303(b) if the condition is observed during service or 
during any applicable presumption period, if continuity of 
symptomatology is demonstrated thereafter, and if competent 
evidence relates the present condition to that 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 498 
(1997).  Thus, the claimant is required to establish a nexus 
between the claimed disability and his/her active military 
service, even if a continuity of symptomatology has been 
established under 38 C.F.R. § 3.303(b).  See Clyburn v. West, 
No. 97-1321 (U.S. Vet. App. April 2, 1999) (distinguishing 
the factual circumstances in Falzone v. Brown, 8 Vet. App. 
398 (1995), and Hampton v. Gober, 10 Vet. App. 481 (1997)).

The threshold question that must be answered in this case, 
however, is whether the veteran has presented a well-grounded 
claim for service connection.  A well-grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  The veteran has the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
See 38 U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. App. 136, 
140 (1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).

The veteran must satisfy three elements for the claim for 
service connection to be well grounded.  First, there must be 
competent evidence of a current disability. Second, there 
must be medical, or in certain circumstances, lay evidence of 
in-service occurrence or aggravation of a disease or injury.  
Lastly, there must be medical evidence of a nexus or 
relationship between the in-service injury or disease and the 
current disability.  See Epps v. Brown, 9 Vet. App. 341 
(1996).  In determining whether a claim is well grounded, the 
truthfulness of the evidence is presumed.  See Robinette v. 
Brown, 8 Vet. App. 69, 77-78 (1995); King v. Brown, 5 Vet. 
App. 19, 21 (1993).

With respect to the evidence of record, the veteran's service 
medical records are negative for any complaints of or 
treatment for a cold injury or arthritis.  In addition, the 
evidence includes an October 1953 statement by John H. Mogab, 
M.D., which indicates he treated the veteran in November 1952 
for a skin condition, and in January 1953 for a neuro-
muscular (sprain or strain) condition.  There is no evidence 
that indicates that arthritis was present within one year of 
the veteran's discharge from service.

A January 1998 VA examination report indicates the veteran 
reported he sustain frostbite of the hands during his service 
in Korea, but that it was minor and did not require any 
treatment.  Furthermore, he reported that after his discharge 
from service, he was treated for a skin condition of the 
hands, which was resolved and had not reoccurred.  On 
examination, he presented no evidence of ischemic peripheral 
vascular disease, neurological deficits, or dermatology 
disease of the extremities.  He was diagnosed with cold 
trauma of the hands by history without residuals.  
Additionally, the veteran was diagnosed with degenerative 
changes of the right knee, shoulders and cervical spine, but 
notations by the examiner indicate that the onset of the 
veteran's arthritis of the knees, shoulders and neck dated 
back three or four years, and was not etiologically related 
to his history of cold trauma of the hands, which 
incidentally were asymptomatic.

Finally, medical records from the VA Medical Center in 
Oklahoma City dated July 1998 note the veteran was treated 
for arthritic pain, and reported pain in the right knee, 
shoulders and hands. 

After a review of the record, the Board finds that the 
veteran has not submitted objective medical evidence showing 
that he currently suffers from the residuals of a cold 
injury, to include arthritis.  See 38 U.S.C.A. § 5107; 
38 C.F.R. §§ 3.102, 3.303.  In addition, the evidence does 
not show that his current arthritis of various joints was 
present in service, or that his arthritis became manifest to 
a compensable degree within a one-year period of his 
discharge from service.  See 38 C.F.R. §§ 3.307, 3.309.  
Specifically, the veteran has failed to satisfy essential 
elements necessary to well ground his claim, such as the 
existence of a disability of service origin (i.e. any 
residuals of a cold injury, other than arthritis), or the 
existence of a nexus between his current arthritis and his 
period of service.  A well-grounded claim must be supported 
by evidence, not merely allegations.  See Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  In the absence of 
competent medical evidence to support the claim of service 
connection for the residuals of a cold injury, to include 
arthritis, the Board can only conclude that the veteran has 
not presented evidence sufficient to justify a belief by a 
fair and impartial individual that his claim is well 
grounded, and the claim will be denied on that basis.  See 
38 U.S.C.A. § 5107(a). 

In arriving at this conclusion, the Board has taken into 
consideration the various statements submitted by the veteran 
and his representative tending to link the veteran's reported 
residuals of a cold injury to his period of service, or to 
link his current arthritis to his contended cold injury or 
otherwise to his period of service.  While the Board 
acknowledges the sincerity of these statements, the Board 
notes that the veteran and his representative, as lay 
persons, are not qualified to offer a medical opinion 
regarding the etiology of the claimed disorder(s) and/or are 
qualified to fulfill the nexus requirement.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992); see also Heuer v. 
Brown, 7 Vet. App. 379, 384 (1995) (citing Grottveit, supra, 
in which the Court held that a veteran does not meet the 
burden of presenting evidence of a well grounded claim where 
the determinative issue involves medical causation and the 
veteran presents only lay testimony by persons not competent 
to offer such medical opinions).  See generally Clyburn v. 
West, No. 97-1321 (U.S. Vet. App. April 2, 1999). 

Moreover, as the veteran has failed to meet his initial 
burden of submitting evidence which would well ground his 
claim of service connection, VA is under no duty to assist 
the veteran in developing the facts pertinent to the claim.  
See Epps, supra.  There is nothing in the text of section 
5107 to suggest that VA has a duty to assist the claimant 
until he or she meets his or her burden of establishing a 
"well grounded" claim.  See 38 U.S.C.A. § 5107(a) (West 
1991); see also Epps, supra.

The Board is not aware of any circumstances in this matter 
which would put VA on notice that relevant evidence may exist 
or could be obtained, which, if true, would make the claim on 
appeal "plausible".  See generally McKnight v. Gober, 131 
F.3d 1483, 1484-5 (Fed. Cir. 1997).  And, the Board views its 
discussion as sufficient to inform the veteran of the 
elements necessary to present a well grounded claim of 
service connection, and the reasons for which his claim has 
failed.  See Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1995). 


ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for the residuals of a cold injury, to 
include arthritis, is denied. 



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals



 

